 

Case 7:12-cv-06421-KMK

————Wire Transfer Outgoing Request

Wire Transfer Sender Information

Document 264-3 Filed 07/06/21

CHASE 4& 7

it

Page 1 of 1

all

 

Sender Name:

JORDAN WEINSTEIN

 

Account Mare:
CHELSEA M KROST

OR JORDAN S WEINSTEIN

Street Address:
10394 LA REINA RD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City: Stale: Zip Country:
DELRAY. BEACH FL 33446-2723 SA
Primary ID Type: ID lssuer: Le) Ps pia ID issue Date: IOExp:
Driver's License FL 90 OFT OF2012 O9f2o2020
Secandary 1D Type: iD Issuer: ID Number: IB Issue Date: ID Exo
Comments:
Wire Transfer information
Request Date: Request time: Effective date: Wire Type:
05/14/2019 O2:47:51PM Eastern time os/14/2019 Domestic
— ft: Debit Account Type: Available balance: Wire Amount (US doliars):
| ? CPC CHECKING $44,595.36 $40,000.00
Qualifying Account # Qualifying Account Type: Source of funds: Wire Fee:
Checking $0
Currency type to be sent: | Exchange rate: Foreign currency amount: Amount to Callect (USD):
US Dollars N/A N/A $40,000.00
FX Contract Number:
Recipient Account Information
Account. Name:
V2iP INC
Street Address: Account Number:
14
THY State: Zip: Country:
Text to Recipient:
Receiving Bank Information
Bank Name:
Wells Fargo Bank, National Association
Street Address: Hank ABA/SWIFT Code:
7000 LOUISIANA 5T 121000248
City: State: Zips Country:
HOUSTON TX 77002-5008 [USA
Intermediary Bank Name:
Street Address: Intermediary Bank ABA:
City: hate: 210: Country:
Text to Receiving Bank:

 

 

 

eS

Ni5220-CS WTA (03/2019)

Page | af 4

SEC-W einsteinJ-E-0000013
